UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended May 3, 2015 Commission file number 000-25349 HOOKER FURNITURE CORPORATION (Exact name of registrant as specified in its charter) Virginia 54-0251350 (State or other jurisdiction of incorporation or organization) (IRS employer identification no.) 440 East Commonwealth Boulevard, Martinsville, VA24112 (Address of principal executive offices, zip code) (276) 632-0459 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated Filer o Accelerated filer x Non-accelerated Filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of June 3, 2015: Common stock, no par value (Class of common stock) (Number of shares) Table of Contents TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Information 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 23 PART II. OTHER INFORMATION Item 6. Exhibits 24 Signature 25 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements HOOKER FURNITURE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) As of May 3, February 1, (unaudited) Assets Current assets Cash and cash equivalents $ $ Trade accounts receivable, less allowance for doubtful accounts of $1,233 and $1,329 on each respective date Inventories Income Tax Recoverable - Prepaid expenses and other current assets Deferred taxes Total current assets Property, plant and equipment, net Cash surrender value of life insurance policies Deferred taxes Intangible assets Other assets Total non-current assets Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities Trade accounts payable $ $ Accrued salaries, wages and benefits Income tax accrual - Accrued commissions Customer deposits Other accrued expenses Total current liabilities Deferred compensation Income tax accrual 89 90 Other long-term liabilities Total long-term liabilities Total liabilities Shareholders’ equity Common stock, no par value, 20,000 shares authorized, 10,811 and 10,774shares issued and outstanding, respectively, on each date Retained earnings Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 3 Table of Contents HOOKER FURNITURE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) (Unaudited) Thirteen Weeks Ended May 3, May 4, Net sales $ $ Cost of sales Gross profit Selling and administrative expenses Operating income Other income, net 46 Income before income taxes Income tax expense Net income $ $ Earnings per share Basic $ $ Diluted $ $ Weighted average shares outstanding: Basic Diluted Cash dividends declared per share $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 4 Table of Contents HOOKER FURNITURE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) (Unaudited) For the Thirteen Weeks Ended May 3, May 4, Net Income $ $ Other comprehensive income: Amortization of actuarial loss (gain) 45 ) Income tax effect on amortization ) 5 Adjustments to net periodic benefit cost 28 (8 ) Total comprehensive Income $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 5 Table of Contents HOOKER FURNITURE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Thirteen Weeks Ended May 3, May 4, Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Loss/(Gain) on disposal of assets 41 ) Deferred income tax expense Noncash restricted stock and performance awards Provision for doubtful accounts Changes in assets and liabilities: Trade accounts receivable ) Inventories Income tax recoverable ) Gain on life insurance policies ) ) Prepaid expenses and other current assets Trade accounts payable ) Accrued salaries, wages, and benefits ) ) Accrued income taxes ) Accrued commissions 24 ) Customer deposits 58 ) Other accruedexpenses 77 Deferred compensation 34 Other long-term liabilities 15 20 Net cash provided by operating activities $ $ Investing Activities: Purchases of property and equipment ) ) Proceeds received on notes for sale of assets 7 11 Proceeds from sale of property and equipment - 65 Premiums paid on life insurance policies ) ) Net cash used in investing activities ) ) Financing Activities: Cash dividends paid ) ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents - beginning of year Cash and cash equivalents - end of quarter $ $ Supplemental schedule of cash flow information: Income taxes paid, net $ ) $ ) The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 6 Table of Contents HOOKER FURNITURE CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Dollar and share amounts in tables, except per share amounts, in thousands unless otherwise indicated) (Unaudited) For the Thirteen Weeks Ended May 3, 2015 1. Preparation of Interim Financial Statements The condensed consolidated financial statements of Hooker Furniture Corporation and subsidiaries (referred to as “we,” “us,” “our,” “Hooker” or the “Company”) have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”).In the opinion of management, these statements include all adjustments necessary for a fair statement of the results of all interim periods reported herein.All such adjustments are of a normal recurring nature.Certain information and footnote disclosures prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) are condensed or omitted pursuant to SEC rules and regulations.However, we believe that the disclosures made are adequate for a fair presentation of our results of operations and financial position.Operating results for the interim periods reported herein may not be indicative of the results expected for the fiscal year.These financial statements should be read in conjunction with the audited consolidated financial statements and accompanying notes included in our annual report on Form 10-K for the fiscal year ended February 1, 2015 (“2015 Annual Report”). The preparation of financial statements in conformity with GAAP requires us to make estimates and assumptions that affect both the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from our estimates. The financial statements contained herein are being filed as part of a quarterly report on Form 10-Q covering the thirteen-week period (also referred to as “three months,” “three-month period,” “quarter,” “first quarter” or “quarterly period”) that began February 2, 2015 and ended May 3, 2015.These financial statements also include the thirteen-week period that began February 3, 2014 and ended May 4, 2014. References in these notes to the condensed consolidated financial statements of the Company to: § the 2016 fiscal year and comparable terminology mean the fiscal year that began February 2, 2015 and will end January 31, 2016; and § the 2015 fiscal year and comparable terminology mean the fiscal year that began February 3, 2014 and ended February 1, 2015. 2.Accounts Receivable May 3, February 1, Trade accounts receivable $ $ Receivable from factor Allowance for doubtful accounts ) ) Accounts receivable $ $ “Receivable from factor” represents amounts due with respect to factored accounts receivable. Through the fiscal 2016 first quarter, we factored substantially all of our domestically-produced upholstery accounts receivable without recourse to us. Under our factoring agreement, invoices for domestically produced upholstery products are generated and transmitted to our customers, with copies to the factor on a daily basis, as products are shipped to our customers. The factor collects the amounts due and remits collected funds to us semi-weekly, less factoring fees. We retain ownership of the accounts receivable until the invoices are 90 days past due. At that time, the factor pays us the net invoice amount, less factoring fees, and takes ownership of the accounts receivable. The factor is then entitled to collect the invoices on its own behalf and retain any subsequent remittances. The invoiced amounts are reported as accounts receivable on our condensed consolidated balance sheets, generally from the date the merchandise is shipped to our customer until payment is received from the factor. 7 Table of Contents A limited number of our accounts receivable for our domestically produced upholstery are factored with recourse to us. The amounts of these receivables at May 3, 2015 and February 1, 2015 were $256,000 and $237,000, respectively. If the factor is unable to collect the amounts due, invoices are returned to us for collection. We include an estimate of potentially uncollectible receivables in our calculation of our allowance for doubtful accounts. 3. Inventories May 3, February 1, Finished furniture $ $ Furniture in process Materials and supplies Inventories at FIFO Reduction to LIFO basis ) ) Inventories $ $ 4.Property, Plant and Equipment Depreciable Lives May 3, Feb 1, (In years) Buildings and land improvements 15 - 30 $ $ Computer software and hardware 3 - 10 Machinery and equipment 10 Leasehold improvements 5 Furniture and fixtures 3 - 8 Other 5 Total depreciable property at cost Less accumulated depreciation Total depreciable property, net Land Construction-in-progress Property, plant and equipment, net $ $ The decreases in computer software and hardware, furniture and fixtures and accumulated depreciation line items above in the first quarter of fiscal 2016 are primarily due to the write-off of fully depreciated assets that are no longer in use.At May 3, 2015, construction-in-progress consisted of approximately $3.0 million of expenditures related to our ongoing Enterprise Resource Planning (ERP) conversion efforts and approximately $800,000 of expenditures related to various other projects to enhance our facilities and operations. 5.Fair Value Measurements Fair value is the price that would be received to sell an asset or paid to transfer a liability (an exit price) in an orderly transaction between market participants on the applicable measurement date. We use a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value. These tiers include: Level 1, defined as observable inputs such as quoted prices in active markets for identical assets and liabilities; Level 2, defined as inputs other than quoted prices in active markets that are either directly or indirectly observable; and Level 3, defined as unobservable inputs for which little or no market data exists, therefore requiring an entity to develop its own assumptions. As of May 3, 2015 and February 1, 2015, Company-owned life insurance was measured at fair value on a recurring basis based on Level 2 inputs. The fair value of the Company-owned life insurance is determined by inputs that are readily available in public markets or can be derived from information available in publicly quoted markets. Additionally, the fair value of the Company-owned life insurance is marked to market each reporting period and any change in fair value is reflected in income for that period. 8 Table of Contents As of May 3, 2015, a mortgage note receivable (related to the previously announced sale of our Cloverleaf facility during the fiscal 2015 first quarter) was measured at fair value on a non-recurring basis using Level 3 inputs. The note receivable was recorded at approximately $1.6 million, which was the face value of the note issued for the mortgage. The carrying value of the note receivable is assumed to approximate its fair value. We measure the probability to collect amounts due to us under this note receivable primarily based on the buyer’s payment history. Specifically, we consider the buyer’s adherence to the contractual payment terms for both the timeliness and payment amounts. Should it become probable that we would be unable to collect all amounts due according to the contractual terms of the underlying loan agreement, we would measure the note for impairment and record a valuation allowance against the note receivable, if needed, with the related expense charged to income for that period. The note receivable is included in the “Other assets” line of our condensed consolidated balance sheets. Our assets measured at fair value on a recurring basis at May 3, 2015 and February 1, 2015, respectively, were as follows: Fair value at May 3, 2015 Fair value at February 1, 2015 Description Level 1 Level 2 Level 3 Total Level 1 Level 2 Level 3 Total (In thousands) Assets measured at fair value Company-owned life insurance $
